July 1, 2009 To: Staci Shannon, Staff Accountant Division of Corporation Finance Telephone Number: (202) 551-3374 Fax Number:(202) 772-9217 From: Ms. T.W. Owen Metabolic Research, Inc RE: Responses to SEC Comments on letter dated 6/9/2009 Form 10-K for the fiscal year ended December 31, 2008 Form 10-Q for the fiscal year ended March 31, 2009 File Number: 000-25879 I have reviewed and addressed the comments made on SEC letter dated 6/9/2009, and my responses are stated below. In addition, I have revised the 10-K for year ended December 31, 2008 and 10-Q ended March 31, 2009 and submitted them through EDGAR. Please contact me if additional questions arise or you have any questions. Form 10-K for the Fiscal Year Ended December 31, 2008 Report of Independent Registered, Public Accounting Firm, page F-1 Comment 1 – The correct audit report has been submitted addressing the SEC concerns regarding the audited “Balance Sheet Statement”.This statement was audited in accordance with GAAS as required by Rule 2-02 (b) of Regulation S-X.The corrections were made on page F-1 of the10-K for the fiscal year ending December 31, 2008.The 10-K was filed through EDGAR. Note 2. Summary of Significant Accounting Policies, page F-7 Comment 2 – Prepaid consulting fees resulted from the issuance of stock for services rendered during year 2008.The services were valued at the trading value of the stock issued on the date of issuance.The prepaid fees were and currently are being amortized over the life of the consulting agreements as per ARB 43, Ch. 3A, paragraphs 2–4 and SFAS 115, paragraph 125).There was $80,542 and $0 amortized in the years ending December 31, 2008 and 2007, respectively. This disclosure was added on page F-7 of the 10-K. The revised 10-K was filed through EDGAR. Comment 3 – Patent assignments were a result of issuance of stock for patent assignments during 2007.The transactions were valued at the trading value on the date of issue.The value of these assets at December 31, 2008 was $10,255,152.The patents cover the products developed by the company and have been determined by management at present to be intangible assets not subject to amortization (in compliance with SFAS 142 paragraphs 9-17).Impairment was tested at year-end and no adjustment of the value was necessary (in compliance with SFAS 142 paragraphs 44-46). Disclosure requirements have been met on page F-7 of the 10-K under “Patent Assignments”.
